COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00210-CV
Style:                    Francisco Calleja-Ahedo v. Compass Bank
Date motion filed*:       May 5, 2015
Type of motions:          Agreed Motion for Extension of Time to File Appellant’s Brief
Parties filing motions: Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:           0         Current Due Date: N/A
       Date Requested:                     N/A (45 days from May 14, 2015)

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because the reporter’s record was not timely filed, on April 14, 2015, this Court
          ordered the reporter to file the record, if any, by May 14, 2015. Accordingly, the
          motion for extension of time to file appellant’s brief is denied as premature without
          prejudice to refiling because, though the clerk’s record was filed on April 9, 2015, the
          briefing deadline does not begin until after the reporter’s record has been filed.
          See TEX. R. APP. P. 38.6(a)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: May 12, 2015


November 7, 2008 Revision